department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date uilc cc psi b07 postf-151066-01 internal_revenue_service national_office field_service_advice memorandum for from subject area_counsel paul f kugler associate chief_counsel cc psi credit_for_increasing_research_activities under sec_41 of the internal_revenue_code this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer subsidiary subsidiary date date date date date postf-151066-01 date date date issues how should taxpayer compute its credit_for_increasing_research_activities under sec_41 research_credit for the taxable_year including the date it distributed all of its stock in subsidiary a wholly-owned subsidiary to its shareholders how should subsidiary compute its research_credit for its taxable_year beginning on the day following the date taxpayer distributed all of its stock in subsidiary to taxpayer’s shareholders how should taxpayer compute its research_credit for the taxable_year including the date it distributed all of its stock in subsidiary a wholly-owned subsidiary to its shareholders how should subsidiary compute its research_credit for its taxable_year beginning on the day following the date taxpayer distributed all of its stock in subsidiary to taxpayer’s shareholders conclusions taxpayer should compute its research_credit for the taxable_year including the date it distributed all of its stock in subsidiary a wholly-owned subsidiary to its shareholders by computing two components the first component will include the research_credit allocable to the qualified_research_expenses paid_or_incurred by subsidiary during its short credit_year beginning date and ending date the second component will include the research_credit attributable to all members of taxpayer’s controlled_group as of the end of its taxable_year beginning on date and ending on date subsidiary should compute its research_credit for its taxable_year beginning on the day following the date taxpayer distributed all of its stock in subsidiary to taxpayer’s shareholders using the short taxable_year rules described in sec_1_41-3 taxpayer should compute its research_credit for the taxable_year including the date it distributed all of its stock in subsidiary a wholly-owned subsidiary to its postf-151066-01 shareholders by computing two components the first component will include the research_credit allocable to the qualified_research_expenses paid_or_incurred by subsidiary during its short credit_year beginning date and ending date the second component will include the research_credit attributable to all members of taxpayer’s controlled_group as of the end of its taxable_year beginning on date and ending on date subsidiary should compute its research_credit for its taxable_year beginning on the day following the date taxpayer distributed all of its stock in subsidiary to taxpayer’s shareholders using the short taxable_year rules described in sec_1_41-3 facts taxpayer is a publicly traded corporation for all relevant taxable years taxpayer filed a form_1120 u s_corporation income_tax return including all members of taxpayer’s consolidated_return group for taxable years preceding the taxable_year beginning on date subsidiary was a wholly-owned subsidiary of taxpayer and a member of taxpayer’s consolidated_return group on date taxpayer distributed all of its stock in subsidiary to taxpayer’s shareholders subsidiary filed a form1120 for the taxable_year commencing on date the day after date and ending on date subsidiary also filed forms for each taxable_year beginning after date for taxable years preceding the taxable_year beginning on date subsidiary was a wholly-owned subsidiary of taxpayer and a member of taxpayer’s consolidated_return group on date taxpayer distributed all of its stock in subsidiary to taxpayer’s shareholders subsidiary filed a form1120 for the taxable_year commencing on date the day after date and ending on date subsidiary also filed forms for each taxable_year beginning after date law sec_41 provides a nonrefundable income_tax_credit for qualified_research_expenses paid_or_incurred by a taxpayer during the taxable_year under the general_rule the research_credit is equal to the sum of twenty percent of the excess if any of the taxpayer's qualified_research_expenses for the taxable_year over its base_amount postf-151066-01 and the base_amount is computed by multiplying the taxpayer's fixed-base percentage by its average annual gross_receipts for the preceding four years a taxpayer's fixed- base percentage is the percentage that the aggregate qualified_research_expenses of the taxpayer for taxable years beginning after date and before date is of the aggregate gross_receipts of the taxpayer for such taxable years sec_41 sec_41 requires that for purposes of determining the amount of research_credit all members of the same controlled_group_of_corporations are to be treated as a single_taxpayer prop sec_1_41-8 provides that in determining the amount of research_credit allowed with respect to a trade_or_business that at the end of its taxable_year is a member of a controlled_group_of_corporations all members of the group are treated as a single_taxpayer the research_credit allowable to any member of the controlled_group is equal to that member's proportionate share of the qualified_research_expenses and basic_research_payments giving rise to the credit prop sec_1_41-8 provides guidance on how a controlled_group_of_corporations should compute its research_credit when a controlled_group computes its base_amount the group must first aggregate each member’s base_year qualified_research_expenses base_year gross_receipts and average annual gross_receipts for the four years preceding the credit_year also the group’s credit_year qualified_research_expenses are the aggregate of each member’s credit_year qualified_research_expenses prop sec_1_41-8 provides that the credit allowable to a member of a controlled_group_of_corporations is that member's share of the aggregate credit computed as of the end of such member's taxable_year in computing the aggregate credit in the case of a group whose members have different taxable years a member shall generally treat the taxable_year of another member that ends with or within the credit_year of the computing member as the credit_year of that other member in computing the aggregate base_amount the gross_receipts taken into account with respect to another member shall include that other member's gross_receipts for the four taxable years of that other member preceding the credit_year of that other member sec_41 provides that if a taxpayer acquires the major portion of a trade_or_business of another person hereinafter in this paragraph referred to as the predecessor or the major portion of a separate_unit of a trade_or_business of a 1unless otherwise noted in this document all references to prop sec_1_41-8 refer to proposed amendments to the income_tax regulations relating to the aggregation and allocation of the research_credit published in the federal_register on date see reg-105606-99 fr postf-151066-01 predecessor then for purposes of applying sec_41 for any taxable_year ending after such acquisition the amount of qualified_research_expenses paid_or_incurred by the taxpayer during periods before such acquisition shall be increased by so much of such expenses paid_or_incurred by the predecessor with respect to the acquired trade_or_business as is attributable to the portion of such trade_or_business or separate_unit acquired by the taxpayer and the gross_receipts of the taxpayer for such periods shall be increased by so much of the gross_receipts of such predecessor with respect to the acquired trade_or_business as is attributable to such portion further sec_41 provides that if a taxpayer disposes of the major portion of any trade_or_business or the major portion of a separate_unit of a trade_or_business in a transaction to which sec_41 applies and the taxpayer furnished the acquiring person such information as is necessary for the application of sec_41 then for purposes of applying sec_41 for any taxable_year ending after such disposition the amount of qualified_research_expenses paid_or_incurred by the taxpayer during periods before such disposition shall be decreased by so much of such expenses as is attributable to the portion of such trade_or_business or separate_unit disposed of by the taxpayer and the gross_receipts of the taxpayer for such periods shall be decreased by so much of the gross_receipts as is attributable to such portion sec_1_41-7 provides that for the meaning of acquisition separate_unit and major portion see sec_1_52-2 in addition sec_1 b provides that an acquisition includes an incorporation or a liquidation no further clarification or examples describing an acquisition are provided in the regulations under sec_41 sec_1_52-2 provides that the term acquisition includes certain lease agreements further sec_1_52-2 provides that neither the major portion of a trade_or_business nor the major portion of a separate_unit of a trade_or_business is acquired merely by acquiring physical assets the acquisition must transfer a viable trade_or_business under sec_1_52-2 a separate_unit is a segment of a trade_or_business capable of operating as a self-sustaining enterprise with minor adjustments the allocation of a portion of the goodwill of a trade_or_business to one of its segments is a strong indication that the segment is a separate_unit sec_1_52-2 provides several examples illustrating the acquisition of a separate_unit of a trade_or_business each of these examples assumes that there is an acquisition of assets by an unrelated entity sec_1_52-2 provides that all the facts and circumstances surrounding the transaction shall be taken into account in determining what constitutes a major portion of a trade_or_business or separate_unit postf-151066-01 sec_41 provides that in the case of any short taxable_year qualified_research_expenses and gross_receipts shall be annualized in such circumstances and under such methods as the secretary may prescribe by regulation sec_1_41-3 b contains the following rules if a credit_year is a short taxable_year then the base_amount determined under sec_41 but not sec_41 shall be modified by multiplying that amount by the number of months in the short taxable_year and dividing the result by twelve if one or more of the four taxable years preceding the credit_year is a short taxable_year then the gross_receipts for such year are deemed to be equal to the gross_receipts actually derived in that year multiplied by twelve and divided by the number of months in that year no adjustment shall be made on account of a short taxable_year to the computation of a taxpayer's fixed-base percentage sec_41 provides that the term controlled_group_of_corporations has the same meaning given to such term by sec_1563 except that - a more than fifty percent shall be substituted for at least eighty percent each place it appears in sec_1563 and b the determination shall be made without regard to sec_1563 and e c under sec_1563 a parent-subsidiary_controlled_group exists where one or more chains of corporations are connected through stock ownership with a common parent_corporation if the percentage of ownership requirements are met with regard to each corporation in the group analysis the issues in this case involve the interaction of the research_credit computation rules under sec_41 and the special rules under sec_41 for the taxable_year in which the parent of a consolidated_group of corporations distributes to it sec_2the rules under sec_1_41-3 were amended by t d to reflect the changes to the computation of the research_credit made by the revenue reconciliation act of although these rules are applicable for taxable years beginning on or after date and notice_2001_19 provides that the irs and treasury are reconsidering t d the rules provide guidance for all taxable years beginning after date postf-151066-01 shareholders all of its stock in a wholly-owned subsidiary neither the regulations nor other published guidance specifically address these issues disposition of subsidiary under the consolidated_return_regulations in effect on date the consolidated_return of a group must include the income of the common parent for that corporation’s entire taxable_year and generally the income of each subsidiary for the portion of such taxable_year during which it was a member of the group sec_1_1502-76 if the consolidated_return of a group properly includes the income of a corporation for only a portion of such corporation’s taxable_year then the income for the portion of such taxable_year not included in the consolidated_return must be included in a separate_return or if such corporation is a member of another group which files a consolidated_return for such portion of such year then in such consolidated_return sec_1_1502-76 any period of less than twelve months for which either a separate_return or a consolidated_return is filed is considered a separate taxable_year sec_1_1502-76 if the taxable_income of a member for a taxable_year must be included partly in a consolidated_return and partly in a separate_return the taxable_income to be reported in each such return is determined on the basis of the member’s income shown on its permanent records including work papers sec_1_1502-76 if the portion of an item_of_income or deduction to be reported cannot be clearly determined from the permanent records the portion of such item to be included in each such return shall be the amount of the item for the full taxable_year multiplied by a fraction the numerator of which is the number of days for which the member’s income is to be included in such return and the denominator of which is the total number of days in such year sec_1_1502-76 based on the rules under sec_1_1502-76 for the period beginning on date and ending on date the taxable_income of subsidiary must be included on taxpayer’s consolidated_return further for the period beginning on date and ending on date the taxable_income of subsidiary must be included in a separate_return filed by subsidiary although taxpayer does not have any short taxable periods during the period beginning on date and ending on date subsidiary is treated as having two short taxable periods during the period a short taxable_period beginning on date and ending on date and a short taxable_period beginning on date and ending on date for the short taxable_period beginning on date and ending on date subsidiary was wholly-owned by taxpayer and a member of taxpayer’s consolidated_return group for the short taxable_period beginning on date and ending on date subsidiary was not a member of taxpayer’s consolidated_return group the research postf-151066-01 credit allocable to subsidiary 1's qualified_research_expenses must be determined for each short taxable_period because subsidiary and taxpayer were members of the same controlled_group for subsidiary 1's short taxable_period beginning on date and ending on date the rules of sec_41 and the regulations thereunder apply to compute the amount of research_credit allocable to subsidiary for its short taxable_period beginning on date and ending on date further the research_credit allocable to subsidiary for its short taxable_period beginning on date and ending on date is included on taxpayer’s consolidated_return for taxpayer’s taxable_year beginning on date and ending on date thus taxpayer’s research_credit for its taxable_year beginning on date and ending on date must include two components the amount of the research_credit allocable to subsidiary for its short taxable_period beginning on date and ending on date and the amount of taxpayer’s research_credit determined under the general rules of sec_41 and the regulations thereunder the general_rule for computing the research_credit for members of a controlled_group_of_corporations with different taxable years provides that a member shall generally treat the taxable_year of another member that ends with or within the credit_year of the computing member as the credit_year of that other member in this case taxpayer does not have a taxable_year that ends with or within the credit_year of subsidiary neither the regulations nor any other published guidance address this situation however the principles of sec_41 and and sec_1_41-8 provide guidance in computing the proper amount of research_credit allocable to subsidiary for its short taxable_period beginning on date and ending on date and included in taxpayer’s research_credit allowed for its taxable_year beginning on date and ending on date to compute subsidiary 1's research_credit for its short taxable_period beginning date and ending date the aggregate base_year qualified_research_expenses base_year gross_receipts and average annual gross_receipts of the members of subsidiary 1’s controlled_group for the four years preceding the credit_year must be determined because subsidiary and taxpayer were members of the same controlled_group_of_corporations for all relevant taxable years through the credit_year the group base_amount is computed without regard to the rules of sec_41 after the group base_amount is determined the base_amount should be modified by multiplying the amount by the number of months in the short taxable_year and dividing the result by twelve next the group’s credit_year qualified_research_expenses are determined by aggregating each member’s credit_year qualified_research_expenses however because subsidiary 1's credit_year is a short taxable_year the credit_year qualified_research_expenses should reflect the short taxable_year in computing the research_credit allocable to subsidiary 1's qualified_research activities during the short taxable postf-151066-01 period beginning on date and ending on date the qualified_research_expenses paid_or_incurred by subsidiary should be determined based upon subsidiary 1’s permanent records further we believe that the qualified_research_expenses paid_or_incurred by taxpayer during the period beginning date and ending date should be determined on a reasonable basis once the group’s credit_year qualified_research_expenses and the group’s base_amount for the short taxable_period are determined the research_credit for the group based on this short taxable_period and the amount of the group research_credit allocable to subsidiary should be determined under rules similar to the rules in prop sec_1_41-8 the amount allocable to subsidiary for the short taxable_period beginning on date and ending on date should be included on taxpayer’s consolidated_return for its taxable_year beginning on date and ending on date as the amount of research_credit attributable to subsidiary for the portion of the taxable_year in which it was part of the taxpayer’s consolidated_group to compute the component of taxpayer’s research_credit for its taxable_year beginning date and ending date prop sec_1_41-8 provides that in determining the amount of research_credit allowed with respect to a trade_or_business that at the end of its taxable_year is a member of a controlled_group_of_corporations all members of the group are treated as a single_taxpayer because subsidiary is not a member of taxpayer’s controlled_group_of_corporations on date subsidiary is not part of the aggregation used in computing the group credit for this component of taxpayer’s research_credit taxpayer should follow the general rules of prop sec_1_41-8 to compute its group research_credit for subsidiary 1's short taxable_year beginning date and ending date subsidiary has a separate_return_year subsidiary is no longer part of taxpayer’s controlled_group_of_corporations to compute subsidiary 1's research_credit for its short taxable_period beginning date and ending date subsidiary is no longer aggregated with taxpayer further subsidiary must compute its research_credit under the short taxable_year rules applicable to short credit years disposition of subsidiary under the consolidated regulations in effect from date through date a consolidated_return must include the common parent’s income gain deduction loss and credit for the entire consolidated_return_year and each subsidiary’s items for the portion of the year for which it is a member sec_1_1502-76 if the consolidated_return includes the items of a corporation for only a portion of its tax_year items for the portion of the year not included in the consolidated_return must be included in a separate_return sec_1_1502-76 in general a corporation ceases to be a member during a consolidated_return_year at the end of the day on which its status as a member changes and its tax_year ends for all federal postf-151066-01 income_tax purposes at the end of that day sec_1_1502-76 if a transaction occurs that is properly allocable to the portion of the subsidiary’s day after it ceases to be a member the subsidiary and all related_persons must treat the transaction as occurring at the beginning of the following day sec_1 b ii b the returns for the years that end and begin with a subsidiary becoming or ceasing to be a member are separate tax years and are subject_to the rules of the code applicable to short periods sec_1_1502-76 although the periods ending and beginning with the subsidiary’s change in status are different tax years items other than extraordinary items may be ratably allocated between the periods if the subsidiary is not required to change its annual_accounting_period or its method_of_accounting as a result of its change in status and the subsidiary makes an irrevocable ratable allocation election sec_1_1502-76 the research credits of subsidiary must be included on taxpayer’s consolidated_return for the period date through date and in a separate_return for the period date through date in computing the research credits the qualified_research_expenses paid_or_incurred by subsidiary should be allocated between these two periods based upon the ‘closing of the books’ method used by subsidiary as in the case of its disposition of subsidiary for taxpayer’s taxable_year ending on date the research_credit allocable to subsidiary for the period beginning on date and ending on date should be included as a component of taxpayer’s research_credit for taxpayer’s taxable_year including date that is taxpayer’s taxable_year beginning on date and ending on date sec_1_1502-76 see revrul_75_532 1975_2_cb_295 the qualified_research_expenses paid_or_incurred by subsidiary for the period beginning on date and ending on date should be included in computing subsidiary 2’s research_credit for its separate_return sec_1_1502-76 the actual computations of the amount of credit allowed for the period beginning on date and ending on date should be computed using the same methodology described above case development hazards and other consideration sec_3 based upon a discussion with the field agent subsidiary did not make a ratable allocation election subsidiary used the ‘closing of the books’ method under sec_1_1502-76 again we are not opining on the appropriate method to be used or the accuracy of the calculations postf-151066-01 although there is no guidance addressing the appropriate method for determining taxpayer’s qualified_research_expenses allocable to the short credit years of subsidiarie sec_1 and we believe that reasonable approaches include a pro_rata allocation method and an actual expense allocation method this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions associate chief_counsel by leslie h finlow branch chief branch associate chief_counsel psi
